Citation Nr: 0429739	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-35 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for lumbosacral strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 4, 1991 to 
March 29, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
lumbosacral strain.  The veteran perfected a timely appeal of 
this determination to the Board.

In May 2004, the veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge at the local VA 
regional office.  At the hearing, the Veteran's Law Judge 
held the record open for 30 days in order to allow the 
veteran time to submit additional evidence.  Subsequent to 
the hearing and within the allotted time period, the veteran 
submitted additional evidence.  This evidence, however, was 
not accompanied by a waiver of RO consideration signed by the 
veteran.  This evidence will therefore not be considered by 
the Board in adjudicating his appeal.  As this matter is 
being remanded, however, this material will be considered by 
the RO upon remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons below, the veteran's claim of entitlement to 
service connection for lumbosacral strain must be remanded 
for additional development and adjudication

First, the Board notes that the veteran was afforded a VA 
examination in March 2003 in connection with his claim.  The 
examiner reported, however, that the veteran's claims file 
was not available for review in connection with the 
examination.  In this regard, the Board notes that VA's duty 
to assist requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  The veteran's service medical records and other 
related documents, should be reviewed by the examiner, 
thereby enabling him to form an opinion on an independent 
basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993) and Powell v. 
West, 13 Vet. App. 31, 35 (1999) (error for Board to rely on 
inadequate examination).  

The Board also observes that the etiology of the veteran's 
condition is unclear.  The veteran's service medical records 
contain a February 9, 1991 treatment record indicating that 
the veteran may have been experiencing low back pain for one 
week prior to February 9.  Because the veteran did not begin 
active duty until February 4, this reference could be 
interpreted as indicating that the veteran strained his back 
a few days prior to being called up for active duty.  The 
same record, however, states that the veteran complained of 
pain "for a few days," possibly putting any back strain 
suffered by the veteran inside his active duty time frame.  
The veteran testified that he strained his back soon after 
going on active duty, while helping to load heavy items on a 
truck.  The VA examiner's report, however, is silent on the 
question of etiology.

Accordingly, this case must be remanded for further 
development, to include arranging for the veteran's claims 
folder to be reviewed by the examiner who prepared the March 
2003 VA examination report (or a suitable substitute if that 
examiner is unavailable), and a request that he prepare an 
addendum addressing whether the veteran has lumbosacral 
strain is attributable to his period of active duty service, 
including whether such condition was caused or aggravated 
during active duty service, or whether the veteran's 
condition clearly preexisted his service.  In this regard, 
the examiner must specifically comment as to whether there is 
clear and unmistakable evidence that the veteran had a back 
condition prior to service and, if so, whether there is clear 
and unmistakable evidence that such condition was not 
aggravated by service in order to rebut the presumption of 
soundness at service entry for this condition.  Here, the 
Board notes that VA's General Counsel has recently held that 
to rebut the presumption of sound condition under 38 U.S.C.A. 
38 C.F.R. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-2003 (2003).  

Prior to affording the veteran a pertinent VA examination, 
the RO must make sure that all the relevant records have been 
obtained.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2003).  A review of the claims folder 
shows that the veteran has recently received treatment from 
his private physicians, Drs. McWhorters and Pinchback.  On 
remand, therefore, the RO should update the claims file and 
request any medical and treatment records that may be 
available from these physicians dated after April 2000, for 
Dr. Pinchback, and dated after September 2002, for Dr. 
McWhorters.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the claims file, that 
have treated him since service for any 
back problems.  This should specifically 
include records of his treatment from Dr. 
Pinchback, dated after April 2000, and 
from Dr. McWhorters, dated after 
September 2002.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
March 2003 VA examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses the 
nature, extent and etiology of any back 
condition the veteran may have.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The physician is 
requested to offer an opinion as to: 

(a).  Does the veteran have a current 
back disability.  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has a back disability, the 
examiner must state whether any such 
disorder had its onset during his 
period of active service, or was 
caused by any incident that occurred 
during such active service.

(c).  Did a back disability exist 
prior to the veteran's period of 
active duty?  If so, state (if 
possible) the approximate date of 
onset of any such disorder.

(d)  If a back disability pre-existed 
the veteran's period of active duty, 
did such disorder increase in 
disability during such period of 
active duty?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology of any such 
condition due to or during service, 
resulting in any current disability.

(e).  If a back disability increased 
in disability during service, was that 
increase due to the natural 
progression of the disease?

(f).  If the examiner finds that a 
back disability did not exist prior to 
the veteran's period of active duty, 
is it as least as likely as not that 
any such disorder had its onset during 
service, or was it caused by any 
incident that occurred during service?

In offering these opinions, the examiner 
should comment on the notations contained 
in the service medical records, including 
the treatment records dated February 9 
through 14, 1991, the veteran's 
separation examination indicating that 
the veteran's low back pain was 
"resolved," and the July 1993 report of 
medical history indicating that the 
veteran experienced recurrent back pain.  
The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.  

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




